112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maurice J. McDONALD, Plaintiff-Appellant,v.Bob MILLER, Governor of Nevada;  the Attorney General of theState of Nevada;  Ed K. McDaniel, Warden,Defendants-Appellees.
No. 96-15155.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.
MEMORANDUM**
Maurice J. McDonald, a Nevada state prisoner, appeals pro se the district court's grant of summary judgment for defendants in his 42 U.S.C. § 1983 action alleging Eighth Amendment and due process violations concerning his extradition to Illinois, his placement in administrative segregation upon return from Illinois, and retention of his legal materials.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Tellis v. Godinez, 5 F.3d 1314, 1316 (9th Cir.1993), and we vacate and remand.
Before entering summary judgment, district courts are obligated to advise pro se prisoner litigants that they need to submit responsive evidence to ward off summary judgment.  See Anderson v. Angelone, 86 F.3d 932, 934 (9th Cir.1996);  Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995) (per curiam);  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).  A review of the district court record in this appeal reveals that the district court failed to provide McDonald with this notice.  Accordingly, we vacate the district court's summary judgment and remand to allow the district court to advise McDonald of the Fed.R.Civ.P. 56 requirements and to provide him an opportunity to respond adequately to defendants' motion for summary judgment.  See Anderson, 86 F.3d at 934.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, McDonald's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3